

NOTE  PURCHASE AGREEMENT


This Note Purchase Agreement (this “Agreement”) is made and entered into as of
September 21, 2009 by and between Master Silicon Carbide Industries, Inc.
(formerly known as Paragon Semitech USA, Inc.), a Delaware corporation with
offices at 558 Lime Rock Road Lakeville, Connecticut 06039 (the “Company”) and
The China Hand Fund I, LLC with an address at 420 Lexington Avenue, Suite 860,
New York, NY 10170 and/or its successor and assigns (the “Investor” and together
with the Company, the “Parties”).


WHEREAS, the Company desires to issue and sell to the Investor, and the Investor
desires to purchase from the Company the Note described below under Section 1.1
of this Agreement pursuant to an exemption from registration under Section 4(2)
and/or Regulation D under the Securities Act of 1933, as amended (the “1933
Act”) or other applicable exemptions, on the terms and conditions set forth in
this Agreement.


NOW, THEREFORE, the parties hereby agree as follows:


1.           Note Sale and Purchase.  (a) The Company will issue and sell to the
Investor and the Investor agrees to purchase from the Company, pursuant to an
exemption from registration provided by Section 4(2) and/or Regulation D
promulgated under the 1933 Act or other applicable exemption, a convertible
promissory note in the principal amount of Ten Million (US$10,000,000), a copy
of which is attached hereto as Exhibit A (the “Note”), for a purchase price
of  Ten Million (US$10,000,000) (the “Purchase Price”).  The Note is
automatically convertible into 920,267 shares of the Company’s Series B
Convertible Preferred Stock, par value $.001 per share (“Series B Preferred
Stock”), within three business day following the Change of Domicile (as defined
in the Note).  The terms of the Series B Preferred Stock are set forth in a
Certificate of Designations, Preferences and Rights of Series B Convertible
Preferred Stock, a copy of which is attached hereto as Exhibit A (the
“Certificate”). Under the terms of the Certificate each share of Series B
Preferred Stock shall be initially convertible into ten (10) shares of the
Company’s common stock, par value US$.001 per share (“Common Stock”), which rate
is subject to adjustment upon the occurrence of certain events.

 
1

--------------------------------------------------------------------------------

 

2.
Closings and Payment.



2.1           The Closings.   The Company will issue and sell the Note to the
Investor and, subject to the terms and conditions hereof, and in reliance upon
the written representations and warranties of the Company, the Investor will
purchase the Note from the Company.  The closing shall be held on October 14,
2009, or such other date as the parties may agree upon (the “Closing” and the
“Closing Date”) at the offices of Guzov Ofsink, LLC, 600 Madison Avenue, 14th
Floor, New York, New York 10022, U.S.A., at 10:00 a.m., or at such other
location or by such other means upon which the parties may agree.


2.2           Closing Deliveries.  At the Closing, the Purchase Price shall be
paid by wire transfer of immediately available funds to the account designated
by the Company in writing and the Company will deliver to the Investor the
Note.  Further, at the Closing, the Company shall deliver or cause to be
delivered to the Investor each of the Transaction Documents (as such term is
hereinafter defined) to which the Company and/or its Subsidiaries (as such term
is hereinafter defined) is a party, duly executed by the Company and/or such
Subsidiaries; and (vi) such other documents, instruments and certificates as
shall be reasonably requested by the Investor.


3.
REPRESENTATIONS WARRANTIES AND COVENANTS OF THE COMPANY.



The Company hereby represents, warrants, as of the date hereof and the Closing
Date, except as set forth on the schedule of exceptions attached hereto (the
“Schedule of Exceptions”) with each numbered item in the Schedule of Exceptions
corresponding to the section number herein, and covenants to the Investor as
follows:


3.1           Organization and Qualification.  Except as set forth under
Schedule 3.1, the Company and each Subsidiary is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction, and has full corporate power and authority to conduct its business
as presently conducted, and to own, use or lease assets and properties as
presently owned, used or leased.  The Company and each Subsidiary are duly
qualified to conduct its respective businesses and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in (A) a material and adverse effect on the results of
operations, assets, properties, prospects, business or condition (financial or
otherwise) of the Company and its Subsidiaries taken as a whole and/or (B) any
condition, circumstance, or situation that would prohibit or otherwise
materially interfere with the ability of the Company or any Subsidiary to
perform any of its material obligations under the Transaction Documents (as such
term is hereinafter defined) (collectively, “Material Adverse Effect”). For
purposes of this Agreement, the term “Subsidiary” or “Subsidiaries” means any
corporation(s) or other entity(ies) of which at least a majority of the
securities or other ownership interest having ordinary voting power (absolutely
or contingently) for the election of directors or other persons performing
similar functions are at the time owned directly or indirectly by the Company
and/or any of its other subsidiaries.

 
2

--------------------------------------------------------------------------------

 

3.2           Authority; Due Authorization.    The Company has full corporate
power and authority to execute and deliver this Agreement, the Note, and the
certificates, documents and instruments related to or contemplated by each of
the foregoing agreements (each a “Transaction Document” and collectively, the
“Transaction Documents”) to which it is or will be a party and to perform its
obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby.   The execution and delivery by the Company of
each of the Transaction Documents and the performance by the Company of its
obligations thereunder, have been duly and validly authorized by the Board of
Directors, no other corporate action on the part of the Company or its
stockholders being necessary.   Each of the Transaction Documents has been or
will be duly and validly executed and delivered by the Company, and constitutes,
or will constitute a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with their respective terms except
as enforceability may be limited by bankruptcy, insolvency and other laws of
general application affecting the enforcement of creditors’ rights and except
that any granting of equitable relief is in the discretion of the court.


3.3           Capitalization.    The authorized and outstanding capital stock of
the Company as of the date of this Agreement and as adjusted to reflect the
issuance and sale of the Securities pursuant to this Agreement is set forth in
Schedule 3.3.  There are no outstanding options, warrants, rights to subscribe
for, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into or exchangeable for, shares of any class of capital
stock of the Company or any of its subsidiaries, or agreements, understandings
or arrangements to which the Company or any of its subsidiaries is a party, or
by which the Company or any of its subsidiaries is or may be bound, to issue
additional shares of its capital stock or options, warrants, scrip or rights to
subscribe for, calls or commitment of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for, any shares of any
class of its capital stock, except as set forth in Schedule 3.3.


3.4           No Conflicts.  The execution and delivery by the Company and the
Subsidiaries of the Transaction Documents do not and will not, and the
performance by the Company and the Subsidiaries of their obligations under the
Transaction Documents and the consummation of the transactions contemplated
thereby will not (i) conflict with or result in a violation or breach of any of
the terms, conditions or provisions of the Company’s and its Subsidiaries’
certificates of incorporation or by-laws; (ii) conflict with or result in a
violation or breach of any term or provision of any law or order applicable to
the Company, its Subsidiaries, or any of their assets and properties; or
(iii)(a) conflict with or result in a violation or breach of, (b) constitute
(with or without notice or lapse of time or both) a default under, (c) require
the Company, its Subsidiaries, or any other person or entity  to obtain any
consent, approval or action of, make any filing with or give any notice to any
person or entity as a result or under the terms of, or (d) result in the
creation or imposition of any charge, encumbrance, security interest,
pre-emptive right, right of first refusal, right of participation or any other
restrictions of any kind (“Liens”) upon the Company, any of its Subsidiaries, or
any of its assets or properties under, any contract or license to which the
Company or its Subsidiaries, is a party or by which any of its assets and
properties is bound (other than with respect to clauses (i), (ii) and (iii)
above, where such violations, conflicts, breaches, defaults, or failure to
obtain  the consent, approval of or make any filing with, or the creations of
Liens, would not, in the aggregate, have or reasonably be expected to result in
a Material Adverse Effect.

 
3

--------------------------------------------------------------------------------

 

3.5           Valid Issuance of Note and Series B Preferred Stock.   The
issuance of the Note has been duly authorized.  The Series B Preferred Stock
issuable on conversion of the Note, when issued and paid for as provided in this
Note, will be duly authorized, validly issued, fully paid and non-assessable.
The shares of Common Stock issuable on conversion of the Series B Preferred
Stock (“Conversion Shares”), when issued in accordance with their terms, will be
duly authorized, validly issued, fully paid and non-assessable.


3.6           Financial Statements.   The Company’s financial statements for the
fiscal year ended June 30, 2009 as set forth in the Annual Report of Form 10-K
filed by the Company on September 28, 2009 (the “Financial Statements”) fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of operations for the periods then ended.


3.7           Material Changes.  Since the date of the latest balance sheet
included in the Financial Statements and, except as set forth on Schedule 3.7
attached hereto, (i) there has been no event, occurrence or development that has
had or that would reasonably be expected to result in a Material Adverse Effect,
(ii) neither the Company nor any Subsidiary has incurred any liabilities
(contingent or otherwise) other than (A) trade payables, accrued expenses and
other liabilities incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
or its Subsidiaries’ financial statements pursuant to GAAP.


3.8           Governmental Consents.  To the best of the Company’s knowledge, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with any court, governmental agency,
regulatory authority or political subdivision thereof, or any other entity, is
required in connection with the execution, delivery and performance by the
Company and/or its Subsidiaries of this Agreement or any of the Transaction
Documents, other than a notice filing with an applicable state government or the
documents, approvals or certificates, as the case may be, as set forth in
Schedule 3.1 hereof.


3.9           Litigation.   There is no action, suit, proceeding, claim,
arbitration or investigation pending (or, to the best knowledge of the Company,
currently threatened) against the Company or any of its Subsidiaries, their
respective activities, properties or assets or, to the best of the Company’s
knowledge, against any officer or director of the Company or any of its
Subsidiaries in connection with such officer’s or director’s relationship with,
or actions taken on behalf of, the Company or any of its Subsidiaries.  There is
no pending or, to the knowledge or belief of the Company, currently threatened,
claim or litigation against the Company or any of its Subsidiaries, contesting
their right to produce, manufacture or any goods sold, used or offered by the
Company or any of its Subsidiaries.

 
4

--------------------------------------------------------------------------------

 

3.10           Indebtedness; Compliance.  Except as disclosed on Schedule 3.10
attached hereto, neither the Company nor any Subsidiary is a party to any
indenture, debt, loan or credit agreement by which it or any of its properties
is bound.  Neither the Company nor any Subsidiary is (i) in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default under), nor has the
Company nor any Subsidiary has received notice of a claim that it is in default
under or that it is in violation of, any indenture, loan or credit agreement or
any other agreement or instrument to which it is a party or by which it or any
of its properties is bound (whether or not such default or violation has been
waived), (ii) in violation of any court, arbitrator, governmental or
administrative agency, regulatory or self regulatory authority (federal, state,
county, local or foreign), stock market, stock exchange or trading facility, or
(iii) or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.


3.11           Regulatory Permits.  The Company and its Subsidiaries possesses
all certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
businesses, except where the failure to possess such permits could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, except as set forth in Schedule 3.1 hereof.


3.12           Title to Assets.  The Company and each of its Subsidiaries have
valid land use rights for all real property that is material to their respective
businesses and good and marketable title in all personal property owned by them
that is material to their respective businesses, in each case, free and clear of
all Liens, except for Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and each Subsidiary.  Any real property and
facilities held under lease by the Company and any of it Subsidiaries are held
by them under valid, subsisting and enforceable leases, except as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.


3.13           Patents and Trademarks.  The Company and its Subsidiaries do not
own or have the rights to use any particular patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
licenses and other similar rights (collectively, the “Intellectual Property
Rights”).  Neither the Company nor any Subsidiary has received written notice
that the Intellectual Property Rights used by any of them violates or infringes
upon the rights of any other person.  To the knowledge of the Company there is
no existing infringement by another person of any of the Intellectual Property
Rights.

 
5

--------------------------------------------------------------------------------

 

3.14           Foreign Corrupt Practices Act.  Neither the Company or its
Subsidiaries, nor to the knowledge of the Company and its Subsidiaries, any
agent or other person acting on behalf of any of them, has, directly or
indirectly, (i) used any funds, or will use any proceeds from the sale of the
Securities, for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
subsidiary (or made by any person acting on their behalf of which the Company is
aware) which is in violation of law, or (iv) has violated in any material
respect any provision of the Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder (the “FCPA”).


3.15           OFAC.  Neither the Company nor any of its subsidiaries nor, to
the knowledge of the Company, any director, officer, agent, employee, affiliate
or person acting on behalf of the Company or any subsidiary, is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the sale of the Securities, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.


3.16           Money Laundering Laws. The operations of the Company and each of
its Subsidiaries are and have been conducted at all times in compliance with the
money laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company and each of its Subsidiaries with respect to the Money Laundering Laws
is pending or, to the best knowledge of the Company, threatened.


3.17           Subsidiaries. Schedule 3.17 hereto sets forth each Subsidiary of
the Company, the jurisdiction of its incorporation or organization and the name
of each holder of equity securities of the Subsidiary and the percentage of the
equity owned by such person. The Company represents that except as set forth on
Schedule 3.17 hereto (i) all of the outstanding shares of capital stock of each
Subsidiary have been duly authorized and validly issued, and are fully paid and
nonassessable, (ii) other than as contemplated by the Transaction Documents,
there are no outstanding preemptive, conversion or other rights, options,
warrants or agreements granted or issued by or binding upon any subsidiary for
the purchase or acquisition of any shares of capital stock of any Subsidiary or
any other securities convertible into, exchangeable for or evidencing the rights
to subscribe for any shares of such capital stock, (iii) other than as
contemplated by the Transaction Documents, neither the Company nor any
Subsidiary is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of the capital stock of any subsidiary
or any convertible securities, rights, warrants or options of the type described
in the preceding sentence, and (iv) other than as contemplated by the
Transaction Documents, none of the Subsidiaries of the Company is party to, nor
has any knowledge of, any agreement restricting the voting or transfer of any
shares of the capital stock of any Subsidiary.

 
6

--------------------------------------------------------------------------------

 

3.18           Other Representations and Warranties Relating to Yili China


(a)          Yili China, the Company’s operating subsidiary, has completed the
necessary registrations and transactions, and has submitted the necessary
application documents for the approvals in the PRC to convert Yili China into a
wholly foreign owned enterprise wholly owned by the Company through its
ownership of Yili USA and C3 Capital Limited.


(b)          The constitutional documents and certificates and related material
contracts of Yili China are valid and have been duly approved or registered (as
applicable) by competent PRC governmental authorities.


(c)          Yili China is not in receipt of any letter or notice from any
relevant PRC governmental authority notifying it of revocation of any licenses
or qualifications issued to it or any subsidy, if any, granted to it by any PRC
governmental authority for non-compliance with the terms thereof or with
applicable PRC laws, or the need for compliance or remedial actions in respect
of the activities carried out by it, except such revocation does not, and could
not, individually or in the aggregate, have or result in a Material Adverse
Effect.


(d)          Yili China has conducted its business activities within the
permitted scope of business or has otherwise operated its business in compliance
with all relevant legal requirements and with all requisite licenses and
approvals granted by competent PRC governmental authorities except where the
failure to so comply does not or could not, individually or in the aggregate,
have or result in a Material Adverse Effect.


3.19         Other Representations and Warranties Relating to Ehe China and
Quartz China. The Ehe Equity Transfer Agreement and the Quartz Mine MOU have
been formed to reflect the true intention of the parties. The Ehe Equity
Transfer Agreement is valid and enforceable as to the contractual obligations of
each party thereto upon its execution. Once the transaction contemplated by the
Ehe Equity Transfer Agreement is approved by the related government in PRC, the
Purchase of Ehe China shall be valid and enforceable under the PRC laws.

 
7

--------------------------------------------------------------------------------

 

4.
REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF INVESTOR.
 



The  Investor hereby represents and warrants to, and agrees with, the Company
that:


4.1           Authorization. This Agreement and each of the other Transaction
Documents to which the Investor is a party constitute valid and legally binding
obligations of the Investor, enforceable against the Investor in accordance with
their terms.  The Investor represents that the Investor has full power and
authority to enter into and perform its obligations under this Agreement.


4.2           Purchase for Own Account.  The Note to be purchased by the
Investor hereunder will be acquired for investment for Investor’s own account,
not as a nominee or agent. The Investor has not purchased the Note with a view
to the public resale or distribution thereof, and Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same.


4.3           Disclosure of Information.    The Investor is entering into this
Agreement in reliance solely on the representations and warranties set forth in
this Agreement and no reliance is being placed on oral or other representations,
if any, that may have been made prior to the execution and delivery of this
Agreement by the Company or any officer, director, employee or agent of the
Company.  The Investor acknowledges that all documents, records, and books
pertaining to this investment that the Investor believes necessary for
consideration and evaluation of the investment have been made available for
inspection by the Investor, and the Investor’s attorney(ies), accountant(s), or
advisor(s). The Investor is not relying on the Company with respect to the tax
and other economic considerations of its investment.


4.4           Investment Experience. The Investor understands that the purchase
of the Note  involves substantial risk.  The Investor (a) has experience as an
investor in securities of companies in the development stage which seek to make
investments in the PRC and acknowledges that the Investor can bear the economic
risk of the Investor’s investment in the Note and (b) has such knowledge and
experience in financial or business matters that Investor is capable of
evaluating the merits and risks of this investment in the Securities and
protecting Investor’s interests in connection with this investment.


4.5           Accredited Investor Status.    The Investor is an “accredited
investor” within the meaning of Rule 502 of Regulation D promulgated under the
1933 Act.


4.6           Restricted Securities.  The Investor understands that upon
issuance and sale to the Investor the Note will be characterized as a
“restricted security” under the 1933 Act inasmuch as they are being acquired
from the Company in a transaction not involving a public offering and that under
the 1933 Act, and applicable regulations thereunder, such Note may be resold
without registration under the 1933 Act only in certain limited
circumstances.  In this connection, the Investor represents that it is familiar
with Rule 144, Regulation D and Regulation S under the 1933 Act, as presently in
effect, and understands the resale limitations imposed thereby and by other
provisions of the 1933 Act.


4.7           Limitations on Dispositions.  The Investor acknowledges that if
any transfer of the Note is proposed to be made in reliance upon an exemption
under the 1933 Act, the Company may require an opinion of counsel satisfactory
to the Company that such transfer may be made pursuant to an applicable
exemption under the 1933 Act.  The Investor acknowledges that, so long as
required by law, a legend similar to the following may appear on the
certificates representing the Series B Preferred Stock and the Conversion
Shares:
 
 
8

--------------------------------------------------------------------------------

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), AND MAY NOT BE OFFERED, SOLD, PLEDGED,
HYPOTHECATED, ASSIGNED OR TRANSFERRED EXCEPT (i) PURSUANT TO A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT WHICH HAS BECOME EFFECTIVE AND IS CURRENT
WITH RESPECT TO THESE SECURITIES, (ii) IN AN OFFSHORE TRANSACTION MEETING THE
REQUIREMENTS OF REGULATIONS UNDER THE SECURITIES ACT, OR (iii) PURSUANT TO A
SPECIFIC EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT BUT ONLY UPON A
HOLDER HEREOF FIRST HAVING OBTAINED THE WRITTEN OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO THE COMPANY THAT THE PROPOSED DISPOSITION IS CONSISTENT WITH ALL
APPLICABLE PROVISIONS OF THE SECURITIES ACT AS WELL AS ANY APPLICABLE "BLUE SKY"
OR SIMILAR SECURITIES LAW.


4.8           Further Limitations on Disposition.  Without in any way limiting
the representations set forth above, the Investor further agrees not to make any
disposition of all or any portion of the Note, except pursuant to a registration
statement under the 1933 Act covering such disposition or pursuant to an
exemption from registration under the 1933 Act, including, without limitation,
Rule 144, Rule 144A or Regulation S thereunder.


4.9           No General Solicitation.  Investor has not received any general
solicitation or advertising regarding the offering of the Note or this
Agreement.



5.           CONDITIONS TO INVESTOR’S OBLIGATIONS AT CLOSING.  The obligations
of the Investor to purchase the Note under this Agreement are subject to the
fulfillment or waiver, on or before the Closing, of each of the following
conditions:


5.1         Representations and Warranties True.  Each of the representations
and warranties of the Company and each Subsidiary contained in Section 3 shall
be true and correct in all material respects as of the date when made and as of
the Closing as though made on and as of such date.


5.2         Performance.  The Company and each Subsidiary shall have performed
and complied in all material respects with all agreements, obligations and
conditions contained in the Transaction Documents that are required to be
performed or complied with by it on or before the Closing and shall have
obtained all approvals, consents and qualifications necessary to complete the
purchase and sale described herein.

 
9

--------------------------------------------------------------------------------

 

5.3         Securities Exemptions.  The offer and sale of the Note to the
Investor pursuant to this Agreement shall be exempt from the registration
requirements of the 1933 Act.


5.4         Completion of Due Diligence. Investor shall have completed its legal
and financial due diligence, the results of which shall be reasonably
satisfactory to the Investor, and the Company shall have reasonably cooperated
with Investor in connection therewith.


5.5         No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.


 5.6.       Adverse Changes.  Since the date of execution of this Agreement, no
event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect with respect to the Subsidiaries.


5.10       Company Deliverables.  The Company shall have delivered all of the
documents required to be delivered by the Company pursuant to Section 2.2.


6.           COVENANTS OF THE COMPANY


6.1  Filing of Certificate of Designations of Series B Preferred Stock.  Prior
to the Change of Domicile the Company shall cause its Nevada subsidiary into
which it shall be merged in connection with the Change of Domicile to have filed
with the Secretary of State of the State of Nevada a Certificate of
Designations, Preferences and Rights of Series B Convertible Preferred Stock
substantially in the form of Exhibit A attached hereto.   The Company shall
reserve and keep available at all times the maximum number of shares for the
purpose of enabling the Company to issue the Conversion Shares.

 
10

--------------------------------------------------------------------------------

 

6.2           Right of First Refusal.   If, at any time and from time to time,
within eighteen months after the Closing, the Company seeks to raise additional
financing through a private placement of its equity securities (a “Proposed
Financing”) (other than certain exempt issuances described below as to which
this section does not apply), the Company shall first offer such equity
securities to the Investor. The Investor shall have the right to participate in
any Proposed Financing by the Company.  This right is personal to the Investor
and is not transferable, whether in connection with the sale of stock or
otherwise, except for the immediate transferee of the Investor.  The terms on
which the Investor shall purchase securities pursuant to the Proposed Financing
shall be the same as such securities are offered for purchase by the Company to
other potential investors (the "Proposed Subscribers").  The Company shall give
the Investor the opportunity to participate in the Proposed Financing by giving
the Investor not less than ten (10) days notice setting forth the terms of the
Proposed Financing.  In the event that the terms of the Proposed Financing are
changed in a manner which is more favorable to the Proposed Subscribers, the
Company shall provide the Investor, at the same time as the notice is provided
to the Proposed Subscribers, with a new ten (10) day notice setting forth the
revised terms that are provided to the Proposed Subscribers.  In the event that
the Investor does not exercise its right to participate in the Proposed
Financing within the time limits set forth in this Section 6.2, the Company may
sell the securities in the Proposed Financing at a price and on terms which are
no more favorable to the Proposed Subscribers than the terms provided to the
Investor.  If the Company subsequently changes the price or terms so that the
price is more favorable to the Proposed Subscribers or so the terms are more
favorable to the Proposed Subscribers, the Company shall provide the Investor
with the opportunity to purchase the securities on the revised terms in the
manner set forth in Section 6.2 of this Agreement.  The right of first refusal
shall not apply to:
 
(a)              any shares (or options, warrants or rights therefor) granted or
issued hereafter to employees, officers, directors, contractors, consultants or
advisors to, the Company, or any Subsidiary, pursuant to incentive agreements,
share purchase or share option plans, share bonuses or awards, warrants,
contracts or other arrangements that are approved by the Board of Directors;
 
(b)              any shares (and/or options or warrants therefor) issued or
issuable to parties providing the Company with equipment leases, real property
leases, loans, credit lines, guaranties of indebtedness, or similar financing,
under arrangements approved by the Board of Directors;
 
(c)              any shares (and/or options or warrants therefor) issued in
connection with the Company entering into a partnership with a strategic partner
or any shares issued pursuant to the acquisition of another corporation or
entity by the Company by consolidation, merger, purchase of all or substantially
all of the assets, or other reorganization in which the Company acquires, in a
single transaction or series of related transactions, all or substantially all
of the assets of such other corporation or entity or fifty percent (50%) or more
of the voting power of such other corporation or entity or fifty percent (50%)
or more of the equity ownership of such other entity;
 
(d)              any shares issued in connection with any share split or share
dividend; and
 
(f)              any securities offered by the Company to the public pursuant to
a Registration Statement filed under the 1933 Act.


6.3            [Reserved]


6.4            Use of Proceeds.   The Company will use the net proceeds from the
sale of the Note, after payment of legal fees and other costs, to fund working
capital expenses of the Company and its Subsidiaries.

 
11

--------------------------------------------------------------------------------

 

6.5            Conduct of Business.  For so long as at least 25% of the shares
of the Series B Preferred Stock to be  issued on automatic conversion of the
Note issued to the Investor pursuant to this Agreement remain outstanding:
 
(a) the Company shall and shall cause each of its Subsidiaries (i) to carry on
its businesses in the regular and ordinary course in substantially the same
manner as currently conducted and/or as currently plan to be conducted, (ii) to
comply in all material respects with all applicable laws (except where the
failure to so comply would not have a Material Adverse Effect), (iii) to use all
reasonable efforts to preserve its and its Subsidiaries businesses intact;
 
(b)  the Company shall not permit or effect the dissolution or winding up of the
Company or any of its Subsidiaries;
 
(c)  the Company shall, at all times,  maintain directly or indirectly more than
a 50.1% controlling interest in Yili China; and
 
(d)   the Company shall provide the Investor and its representatives with copies
of all Board minutes, quarterly business reports, quarterly management account
and annual accounts of the Company and its Subsidiaries and shall allow
reasonable access during normal business hours to inspect the facilities, books
and records of the Company and its Subsidiaries.


7.           CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING.


The obligations of the Company to the Investor under this Agreement are subject
to the fulfillment or waiver on or before the Closing of each of the following
conditions by the Investor:


7.1         Representations and Warranties.  The representations and warranties
of the Investor contained in Section 4 shall be true and complete in all
material respects on the date of the Closing with the same effect as though such
representations and warranties had been made on and as of the Closing.


7.2         Payment of Purchase Price.  The Investor shall have delivered to the
Company the Purchase Price in accordance with the provisions of Section 2.


7.3         Securities Exemptions.  The offer and sale of the Note  to the
Investor pursuant to this Agreement shall be exempt from the registration
requirements of the 1933 Act.


12

--------------------------------------------------------------------------------


 
8.             POST-CLOSING COVENANTS OF INVESTOR.

8.1          Confidentiality.  Each party acknowledges that the other could be
irreparably damaged if confidential information concerning the business and
affairs of the other was disclosed to or utilized on behalf of any person.  Each
party covenants and agrees with the other that, except as otherwise provided in
this Agreement or the other Transaction Documents, such party will not, at any
time, directly or indirectly, without the prior written consent of the other,
divulge, or permit any of its partners, employees, agents or affiliates to
divulge to any person any non–public information concerning the business or
financial or other affairs, or any of the methods of doing business used by the
other, nor release any information provided pursuant to or concerning this
Agreement or the other Transaction Documents or the transaction contemplated
hereby or thereby if such release is intended for, or may result in, its public
dissemination. The foregoing requirements of confidentiality shall not apply to
information:  (i) that is now or in the future becomes freely available to the
public through no fault of or action by the using or disclosing party; (ii) that
is in the possession of, or was used by, the disclosing party prior to the time
such information was obtained from the Company or that is independently acquired
by the using or disclosing party without the aid, application or use of such
other information; (iii) that is obtained or used by the disclosing party in
good faith without knowledge of any breach of a secrecy arrangement from a third
party; (iv) that is required to be disclosed by applicable law or order of
government agency or self-regulatory body; or (v) that is disclosed in
connection with any bona-fide offer to purchase any shares in the Company;
provided that the proposed transferor obtains an undertaking from the proposed
transferee to keep such information confidential in accordance with the
provision of this Section 8.1 prior to such disclosure. The Investor and the
Company agree to consult with each other (and to take into consideration any
comments reasonably raised by any such party) prior to the dissemination of any
press release or public communication concerning this Agreement and the other
Transaction Documents or the transaction contemplated hereby or thereby.  Any
such press release or public communication shall be subject to the approval of
both the Company and Investor. This Section 8.1 will survive termination of this
Agreement.


9.           GENERAL PROVISIONS.


9.1           Survival of Warranties; Investigation. The representations,
warranties and covenants of the Company and Investor contained in or made
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the Closing.  It shall be no defense to an action for breach of
this Agreement that Investor or its agents have (or have not) made
investigations into the affairs of the Company or that the Company could not
have known of the misrepresentation or breach of warranty.  Damages for breach
of a representation or warranty or other provision of this Agreement shall not
be diminished by alleged tax savings resulting to the complaining party as a
result of the loss complained of.


9.2           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties, including  without limitation. the Nevada
subsidiary into which the Company is proposing to merge in connection with the
Change of Domicile.  The Company shall cause such Nevada subsidiary to expressly
assume all of its obligations hereunder.  The Company acknowledges and agrees
that the Investor may assign all and any of its rights and obligations under the
Agreement without its consent.

 
13

--------------------------------------------------------------------------------

 

9.3           Governing Law; Jurisdiction.  Any dispute, disagreement, conflict
of interpretation or claim arising out of or relating to this Agreement, or its
enforcement, shall be governed by the laws of the State of New York.  The
Company and Investor hereby irrevocably and unconditionally submit, for
themselves and their property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Each party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to above.  Each party
to this Agreement irrevocably consents to service of process in the manner
provided for notices below.  Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.   EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.


9.4           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed as original, but all of which
together shall constitute one and the same agreement.  A telefaxed copy of this
Agreement shall be deemed an original.


9.5           Headings.  The headings and captions used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.  All references in this Agreement to sections,
paragraphs, exhibits and schedules shall, unless otherwise provided, refer to
sections and paragraphs hereof and exhibits and schedules attached hereto, all
of which exhibits and schedules are incorporated herein by this reference.


9.6           Notices.  All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, to the addresses
set forth below:

 
14

--------------------------------------------------------------------------------

 

If to the Company:


Master Silicon Carbide Industries, Inc.
558 Lime Rock Road
Lakeville, Connecticut 06039
Facsimile No:


and to:


Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, NY 10022


Attention: Darren L. Ofsink, Esq.
Facsimile No: 212-688-7273


If to Investor:
The China Hand Fund I, LLC
420 Lexington Avenue, Suite 860, New York, NY 10170
Facsimile: (646) 649-9454


Except as otherwise provided in this Agreement, all such communications shall be
deemed to have been duly given when transmitted by telecopier or personally
delivered or, in the case of a mailed notice, upon receipt, in each case given
or addressed as aforesaid.  Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.


10.7        Costs, Expenses.  Each party hereto shall bear their own costs in
connection with the preparation, execution and delivery of this Agreement.


10.8        Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the holders of at least a majority
of Series B Preferred Stock then outstanding.  No delay or omission to exercise
any right, power, or remedy accruing to the Investor, upon any breach, default
or noncompliance of the Company under this Agreement shall impair any such
right, power, or remedy, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of any similar
breach, default or noncompliance thereafter occurring.  All remedies, either
under this Agreement, by law, or otherwise afforded to the Investor, shall be
cumulative and not alternative.

 
15

--------------------------------------------------------------------------------

 


10.9           Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision(s) shall be
excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.


10.10          Entire Agreement. This Agreement, together with all exhibits and
schedules hereto, each of the other Transaction Documents, and the other
documents delivered pursuant hereto and thereto constitute the entire agreement
and understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the parties with respect to the
subject matter hereof.


10.11          Further Assurances. From and after the date of this Agreement,
upon the request of the Investor or the Company, the Company and the Investor
shall execute and deliver such instruments, documents or other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

 
16

--------------------------------------------------------------------------------

 


In Witness Whereof, the parties hereto have executed this Agreement as of the
date first written above.


THE COMPANY:
MASTER SILICON CARBIDE INDUSTRIES, INC.
   
By:
/s/   John D. Kuhns



Print Name:
John D. Kuhns



Title:
  CEO and President
   
INVESTOR
THE CHINA HAND FUND I, LLC
   
By:
/s/ John D. Kuhns



Print Name:
John D. Kuhns



Title:
Member and Manager

 
 
17

--------------------------------------------------------------------------------

 


Schedule 3.1


Organization and Qualification



As of the date of this Agreement, Ehe China has not obtained the following
approval/certificates for the purposes of operation of its contemplated
business:
 
1)
The approval document issued by the statuary administration in charge of project
or “Backup Certificate of Enterprise Investment Project of Xinjiang Uygur
Autonomous Region”;

 
2)
Approval from the Environmental Protection Bureau of Aletai area in Xinjiang
Province of the Environmental Impact Report;

 
3)
Preliminary Approval regarding the Use of Land for Construction Purposes from
the related National Land Resources Administrative Bureau in Xinjiang Province,
related zoning approval and go through the Land Grant procedure;



As of the date of this Agreement, Quartz Mine China has not been incorporated.
The only document it has is company name reservation.


 
18

--------------------------------------------------------------------------------

 


Schedule 3.3


Capitalization of the Company



Authorized Capital
Common Stock: 100,000,000 shares, par value US$.001 per share.
Preferred Stock: 10,000,000 shares, par value US$.001 per share
Series A Preferred Stock:  2,000,000 shares of Preferred Stock have been
designated as Series A Convertible Preferred Stock.


Issued Capital


(a) Common Stock


A total of 2,522,050 shares of Common Stock were issued and outstanding as of
September 30 2009.


(b) Series A Preferred Stock:   996,186 shares of Series A Preferred Stock were
issued to the Investor pursuant to a Securities Purchase Agreement dated as of
September 2, 2009.


Each share of Series A Preferred Stock is currently convertible into 10 shares
of Common Stock.


(c) Warrants.


996,186 warrants to purchase a total of 24,904,645 pre-split (or 2,490,465 post
split) shares of Common Stock were issued to the Investor pursuant to a
Securities Purchase Agreement dated as of September 2, 2009.

 
19

--------------------------------------------------------------------------------

 


Schedule 3.7


Material Changes


None.


Schedule 3.10


Indebtedness


As of the date of this Agreement, Yili China owns RMB 2,666,537.23
(Approximately US$389,847) to local electric power supplier, Yihe Hydro-electric
Center of Development and Administration Center of Yilihe Area of Xinjiang.


Schedule 3.12


Yili China has entered the lease for the lease of an aggregate of 100 Mu
(approximately 717,594 square foot) land for the use of the new project (the
construction of 35,000 ton carborundum production lines) and such land has not
secured land use right; nevertheless, in the lease between Yili China and the
local government in Yili County at Xinjiang Province, the local government
agreed to cooperate with the application of the land use right by the Company
during the lease term.


Neither Ehe China nor Quartz Mine China has secured any land use rights for any
real property as of the date of this Agreement.



Schedule 3.15


Subsidiaries


Name
 
Jurisdiction
 
Equity Owners and
Percentage of Equity
Securities Held
Yili Carborundum USA, Inc.
 
Delaware, U.S.A.
 
Master Silicon Carbide Industries, Inc.
         
C3 Capital Limited
 
British Virgin Islands
 
100% owned by Yili Carborundum USA, Inc.

 
 
20

--------------------------------------------------------------------------------

 
 
Yili Master Carborundum Production Co., Ltd. (“Yili China”)
 
China
 
100% owned by C3 Capital, Limited after giving effect to the Purchase of Yili
China
         
Xinjiang Ehe Mining and Metallurgy Co., Ltd. (“Ehe China”)
 
China
 
90% owned by C3 Capital, Limited after giving effect to the Purchase of Ehe
China
The rest 10% is to be owned by the local electric power supplier.
         
Xinjiang Paragon Master Mining Co., Ltd. (“Quartz Mine China”)
 
China
 
100% owned by C3 Capital, Limited after giving effect to the Purchase of Quartz
Mine China

 
 
21

--------------------------------------------------------------------------------

 

Exhibit A




CERTIFICATE OF DESIGNATIONS


OF


SERIES B CONVERTIBLE PREFERRED STOCK

 
22

--------------------------------------------------------------------------------

 